I concur in the judgment. The issue framed by the pleadings and upon which the action was tried and submitted to the jury was whether insured died from accidental causes or intentionally committed suicide. It was assumed at the trial that intentional suicide was a complete defense, and the jury was so instructed. The verdict was for the plaintiff. From the evidence it was permissible for the jury to conclude that the death was accidental and not suicidal, and the verdict is therefore supported by the evidence. The verdict plainly eliminates suicide, as a fact, from the case. The meaning or effect of the suicide statute relating to life insurance (Comp. Laws Utah, 1917, § 1171) seems, therefore, not a necessary question for consideration, because in no event can it affect the decision of the case at bar. Besides thinking the statute an unnecessary subject for consideration, I am unable to agree with the interpretation of its meaning and effect, as contained in the prevailing opinion. Comp. Laws Utah 1917, § 1144, as amended by chapter 29, Laws of Utah 1921, provides:
"All insurance business in the state of Utah, is hereby classified in the following eight kinds, namely:
"1. Life insurance, including within its meaning insurance upon the lives of persons and every insurance appertaining thereto, and the granting, purchasing and disposing of annuities.
"2. Fire insurance, including within its meaning * * *
"3. Marine insurance, including within its meaning * * *
"4. Fidelity and surety insurance, including within its meaning * * *
"5. Liability insurance, including within its meaning * * *
"6. Accident insurance, and either sickness or health insurance, including within its meaning insurance against injury, disablement *Page 509 
or death resulting from traveling or general accidents, and against disablements resulting from sickness and every insurance appertaining thereto.
"7. Automobile insurance, including within its meaning * * *
"8. Miscellaneous insurance, including within its meaning * * *"
The statute in question provides:
Section 1171. "* * * The suicide of a policy holder after the first policy year of any life insurance company doing business in this state shall not be a defense against the payment of a life insurance policy, whether said suicide was voluntary or involuntary and whether said policy holder was sane or insane."
The application of this statute to life insurance companies and life insurance policies, as those terms are commonly used and understood, is appropriate, and leads to results consistent with the manifest intention of the Legislature; but its application to accident insurance produces a situation so discordant and incongruous as to warrant the conclusion that the statute was never intended to apply to this form of insurance at all.
The ordinary accident insurance policy is a special limited contract, insuring against injury or loss of life by accidental means only. To entitle the payee of the policy to recover upon it, according to first principles, he should affirmatively show a loss resulting from accidental means. And in case of dispute the insurer's right to deny or disprove the alleged liability, upon plain principles, must necessarily follow. Intentional suicide by a sane person is not an accident. It ought not, therefore, be the basis for recovery upon a policy insuring against loss by accident. The practical application of section 1171 to accident insurance upsets this whole formula. If the insurer cannot show suicide for the purpose of disproving accident, the practical result is that suicide is made a ground of liability. There is no consistent middle ground. The statute does not prescribe a rule of evidence. The true meaning of the statute is that suicide, if made evident, would not affect the right of the parties, and proof of suicide is excluded solely because it is immaterial. The proposition that proof of death by external and violent means, *Page 510 
aided by the presumption against suicide, makes a prima facie case of accidental death, which in practice becomes conclusive because the statute precludes proof which would overthrow the presumption and thus defeat the case, is but a sophistical evasion. The application of the statute to accident insurance leaves no escape from the anomalous conclusion that intentional suicide of the insured while sane becomes in fact a ground of recovery upon the policy. In other words, a loss from a cause clearly not accidental is permitted to be recovered upon a contract insuring against accidental losses only. This is a violent distortion of the contract not easily presumed to have been intended, and certainly not to be produced by doubtful or avoidable interpretation.
Section 1144, supra, separately defines and distinguishes between life insurance and "accident insurance." It cannot be denied that in the insurance business and in common usage the terms "life insurance" and "accident insurance" have significations separate and distinct, one from the other. In common parlance the term, "life insurance," does not include "accident insurance." It is not to be supposed that the framers of the statute in question used the term "life insurance" in a sense different from that understood and employed by men generally. While section 1144, supra, was enacted after section 1171, it is important as a legislative declaration of the distinction between life insurance and accident insurance. These reasons impel me to conclude that the statute is limited in its application to life insurance, as that term is popularly understood and distinguished by statute, and that it does not apply to accident insurance. This interpretation does not violate any approved rule of statutory construction. It preserves the main purpose and object of the statute, and avoids the absurd and incongruous consequences necessarily resulting from the application of the statute to accident insurance.
The cases of Logan v. Fidelity  Casualty Co.,146 Mo. 114, 47 S.W. 948, and Whitfield v. AEtna Life Ins. Co.,205 U.S. 489, 27 S. Ct. 578, 51 L. Ed. 895, are the main cases cited in support of the prevailing opinion. These cases deal *Page 511 
with the construction and application of a Missouri statute very similar to the statute of this state concerning suicide as a defense to the payment or recovery of life insurance. These cases have been expressly distinguished and disapproved by later cases in Missouri, and an entirely different and opposing conclusion reached concerning the meaning and application of the statute.Brunswick v. Standard A.I. Co., 278 Mo. 154, 213 S.W. 45, 7 A.L.R. 1213, distinguishes the Logan Case, and declines to follow the Whitfield Case, and declares that where the proof shows suicide by assured while sane the recovery is defeated for failure to establish death by accident. Scales v. NationalLife  Acc. Ins. Co. (Mo. Sup.) 212 S.W. 8, disposes of the Logan and Whitfield Cases as authority for the contrary, and holds the insurer not liable under a policy insuring against death by accident in case of death of insured by suicide while sane. Andrus v. Business Men's Ass'n, 283 Mo. 442,223 S.W. 70, 13 A.L.R. 779, is plainly to the effect that suicide of insured while sane may be proved to show death was not accidental and thereby defeat recovery. To the same general effect isAufrichtig v. Colorado National Life Ins. Co., 298 Mo. 1,249 S.W. 912. In Landau v. Pacific Mutual Life Ins. Co. (Mo. Sup.) 267 S.W. 370, a suit upon an accident indemnity policy, the verdict and judgment for plaintiff is reversed because the evidence strongly tended to show that insured's death was suicidal. In this case the court says:
"The defendant could have offered proof that the death was the result of suicide, or resulted from disease or natural causes, under a general denial. Under the general issue, the defendant can offer any evidence that tends to prove that plaintiff's alleged cause of action never existed. The rule is elementary."
The authoritative interpretation of the Missouri statute is thus directly in conflict with the views expressed in the prevailing opinion respecting the Utah statute. *Page 512